Citation Nr: 0409878	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  00-02 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran served on active duty from February 1962 to July 1967.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1999 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

These issues are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.  Notwithstanding, the 
appellant has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


REMAND

During the pendency of the veteran's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist the 
claimant in obtaining evidence necessary to substantiate a claim.  
VA issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
amendments became effective on November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective August 
29, 2001.

Initially, the Board notes that the evidence of record shows that 
the veteran has been diagnosed with PTSD that has been 
etiologically linked to his averred experiences during active 
service in Vietnam.  In addition, the veteran has tried to give 
specific details of his averred stressors to enable verification, 
but has not been able to give more than a few specific details.  
Rather, he argues that he served in a combat-like environment.

Available service personnel records reflect that the veteran was a 
supply specialist, military occupational specialty (MOS) 76K20, 
and that he was stationed with 131st Aviation Company in Vietnam 
from October 1966 to May 1967.  Unofficial historical records 
forwarded by the veteran's representative in March 2004, with the 
appropriate waiver for initial review by the agency of original 
jurisdiction, show that the mission of the 131st Aviation Company 
was aerial surveillance.  The unit was deactivated to allow it to 
move from Nha Trang to Hue Phu Bai in order to provide visual, 
photo, SLAR, and infrared coverage of a specified area to assist 
in the effort to interdict the flow of enemy troops, equipment, 
and supplies.  From June 1966 to December 1966, the unit 
accomplished the following:

* 1,228 sorties using OV-1A aircraft to conduct visual and 
photographic reconnaissance
* 2,134 sorties using OV-1B aircraft to conduct radar 
reconnaissance
* 520 sorties using OV-1C aircraft to conduct infrared 
reconnaissance.

Most of the missions, 90 percent, were flown at night, and the 
total hours of flight time in combat was 5,638.  The unit was 
highly decorated during this time period, with 33 individuals 
receiving awards for valour, 20 receiving awards for meritorious 
achievement, 320 receiving awards for sustained aerial operations, 
and 23 receiving Purple Heart medals.  Confirmed targets due to 
the intelligence provided by the unit are as follows.  It is noted 
that these statistics are for those targets hit while the unit's 
aircraft were still in the sky.  Statistics for targets passed on 
to control, and struck after the unit aircraft had left the area 
are unknown.

o 295 secondary explosions
o 457 secondary fires
o 27 vehicles destroyed
o 39 vehicles damaged
o 18 boats destroyed
o 60 boats damaged
o 68 structures destroyed
o 3 structures damaged
o 3 enemy headquarters damaged
o 2 automatic weapons position destroyed.

Most importantly, the history gives the following statistics for 
casualties the unit suffered during the same time period:

* 13 crewmembers killed or missing in action
* 10 crewmembers wounded in action
* 6 OV-1As lost, 2 OV-1Bs lost, 2 OV-1Cs lost
* more than 60 ground fire hits to aircraft.

Moreover, the veteran asserts that the 131st Aviation Company was 
stationed on or near the demilitarized zone and was subject to 
continuous rocket and mortar attacks.  Notwithstanding, the RO has 
not yet had the opportunity to obtain the official unit histories, 
or to verify the unit's proximity to combat environment through 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  This must be done.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).

The Board further notes that the record reflects the veteran has 
been awarded disability benefits from the Social Security 
Administration (SSA).  These records must be obtained.

Finally, the Board notes that the veteran has not been afforded a 
VA examination.  This must be done.  See 38 C.F.R. § 3.159(c)(4) 
(2003).

The Board notes that the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) in DAV v. Sec'y of VA, 327 F.3d 1339 
(Fed. Cir. 2003) invalidated the Board's ability to cure VCAA 
deficiencies.  Therefore a remand is required in this appeal so 
that additional development may be undertaken in order to fulfill 
the Department's duty to assist the appellant with his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), as well as the 
holdings in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002)).  The claims file 
must include documentation that there has been compliance with the 
VA's redefined duties to notify and assist a claimant as set forth 
in the VCAA and as specifically affecting the issues on appeal.

2.  The RO should request that the veteran identify all VA and 
non-VA health care providers who have treated the veteran for his 
claimed PTSD.  The RO should procure duly executed authorization 
for the release of private medical records.  Furthermore, the 
appellant should be specifically informed as to what portion of 
evidence he is required/expected to submit, and which portion of 
the evidence the VA would attempt to obtain in order to assist the 
appellant in substantiating his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the veteran's medical records from 
all identified health care providers for treatment accorded him 
for his claimed PTSD that are not already of record.  The RO 
should request that the veteran identify the VA hospital at which 
he received treatment immediately following his discharge from 
service in 1967.  In particular, the RO should request any and all 
records of treatment and/or examination accorded the veteran by 
Norman J. Toth, D.O., Board Certified Psychiatrist, of Port 
Richey, Florida.  In addition, the RO should request any and all 
records of treatment, including all hospital records and mental 
hygiene records, accorded the veteran from Valley Forge Army 
Hospital in or about 1967.  The RO should further request any and 
all inpatient and outpatient records, to include any and all 
hospital records and mental hygiene records, including any and all 
copies of group and individual therapy for treatment accorded the 
veteran at VA Medical Centers (MCs) in Port Richey, Pasco, and 
Tampa, Florida, and any other VAMCs the veteran may identify from 
the veteran's discharge from active service in 1967 to the 
present.

4.  The RO should obtain from SSA the decisions that found the 
veteran disabled and all supporting medical records for this 
decision.

5.  The RO should obtain the veteran's entire service personnel 
record, to include any and all individual and unit award 
citations.  In particular, the RO should request that National 
Personnel Records Center (NPRC) verify whether a DD Form 215 was 
issued in the veteran's case, noting post-service presentation of 
individual or unit awards.

6.  If the service personnel records are unavailable, the RO 
should use alternative sources to obtain such records, using the 
information of record and any additional information the veteran 
may provide.  The RO should consider special follow-up by its 
military records specialist and/or referral of the case for a 
formal finding on the unavailability of the service medical or 
service personnel records.  See VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part III, chapter 4, paras. 4.28 and 4.29.  If 
necessary, the RO should request that the veteran augment the 
information that he has already provided.

7.  The RO should again send the veteran a development letter 
asking him to give a comprehensive statement regarding his averred 
stressors.  Please remind the veteran that it is necessary to give 
as specific and detailed information about the persons, places, 
and events involved as possible, including as accurate a date for 
the event as possible, so as to enable the service department to 
verify the identified stressors.  

8.  The RO should, in addition, afford the veteran an opportunity 
to provide buddy statements from individuals who may have 
witnessed the stressors the veteran identifies.

9.  Whether or not the veteran responds to the request to identify 
his stressors, the RO should request the USASCRUR provide any 
available information which might corroborate the veteran's 
assertion that he was stationed with a unit that experienced 
continuous mortar and rocket attacks, in accordance with 
Pentecost, supra.  See VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  The RO should provide USASCRUR 
with a description of any additional stressors the veteran may 
identify in response to the development letter.  His response 
notwithstanding, the RO should provide USASCRUR with copies of any 
personnel records obtained showing service dates, duties, and 
units of assignment.  In particular, the RO should also provide 
USASCRUR with copies of the veteran's July 1999 notice of 
disagreement, January 1998 stressor statement, and transcript of 
the September 1999 hearing before the RO (marked with a large 
fluorescent yellow sticky), and any additional stressor statements 
the veteran provides in response to this remand.

10.  In addition, the RO is requested to complete any and all 
follow-up actions referred by USASCRUR, including requesting 
Morning Reports and other such reports which could be used to 
verify daily personnel actions from National Personnel Records 
Center (NPRC).

In particular, the RO should request unit histories, morning 
reports, Operation Reports/Lessons Learned for the 131st Aviation 
Company for the following time periods:
* July through September 1966
* October through December 1966
* January through March 1967
* April through June 1967

11. When the above development has been completed, the RO should 
make arrangements to afford the veteran a VA examination by 
appropriate specialist to determine the nature, extent, and 
etiology of any manifested neuropsychiatric disability, to include 
PTSD.  All indicated tests and studies should be performed.  If 
other examinations by specialists are indicated, they should be 
conducted.  The claims folder, including all newly obtained 
evidence, must be sent to the examiner(s) for review.  The 
examiner(s) should address the following matters.

* Summarize the medical history, including the onset and course, 
of any manifested neuropsychiatric disability, to include PTSD.
* Describe any current symptoms and manifestations attributed to 
any manifested neuropsychiatric disability.
* Complete any diagnostic and clinical tests required and provide 
diagnoses for any and all neuropsychiatric pathology identified.
* Provide an opinion as to the date of onset and etiology for any 
currently manifested neuropsychiatric disability, to include PTSD.  
In particular, the examiners are requested to provide the 
following opinions:
1. Is it as likely as not that any psychiatric disability, to 
include PTSD, is the result of stressors the veteran experienced 
during his active service?

12.  After receipt of any and all newly acquired evidence, the RO 
should again review the veteran's claim for service connection for 
PTSD.  If the decision remains in any way adverse to the veteran, 
he and his representative should be furnished with a supplemental 
statement of the case, and with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for further 
review, as appropriate.  The veteran need take no action until he 
is so informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky, supra.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





